Title: To George Washington from David Stuart, 18 February 1793
From: Stuart, David
To: Washington, George



Dear Sir,
Hope Park [Va.] 18th Feby 1793

Agreeable to the promise I made in my last, I now sit down to write you more fully on what I touched on at the conclusion of my letter: The information there alluded to, as it concerned Mr Ellicott, was recieved from our Secretary Mr Gantt. Mr Dermott it seems furnished him with the numbers of several squares, which have been divided with the Proprietors, and which he asserts

will be found erroneous, and to be laid out and divided on a larger scale than the ground will admit. This if true, would certainly be very serious, as it would render our sales uncertain and disputable. But I must observe, that Dermott and Ellicott have had a disagreement, so that there is no knowing at present, what credit to give to the information. I hope it will be found erroneous. But the jealousy Mr Ellicott has discovered towards him for some time, and his fears of his having too much communication with us, seem to justify some apprehension. You will see this jealousy fully displayed in a late attack upon us generally, and me more particularly, in a Ge: town paper. The general conjecture is, that he at least furnished the materials, tho’ he thinks himself perfectly secure from all suspicion, from his strong declarations of his innocence. Feeling myself much hurt at the insinuations against me, I gave him my opinion of the Author and his Co-adjutors in the strongest terms. Among other reasons we had for not being dragged into a Public dispute with him, one was, that besides lasiness, we should probably have been led to prove from many instances, that he had not much regard to truth—From the explanations between us at his departure, it would appear, that we had entirely mistaken each other in our several correspondences: but, I confess I am not sensible of any on our part.
It may be well as he is on the spot, to inform you, that Mr Young has renewed his application to us, to have the appropriations at his point on the Eastern branch, and at his cluster of quarters lessened—He states as a reason for it, that they have been lessened in other places, from what they were originally designed; particularly at the mall, and the fort at Hamburg. The first he mentions to the best of my remembrance will include near 90 acres, and the second ab⟨out⟩ 50, from a survey he has lately had made. They certainly appear to be large, and if they could be lessened without injury to the plan, would be a public saving. I expect his letter will be sent to you at the next meeting.
I cannot conclude without observing, that I feel myself innocent of all the charges brought against me, by the writer in the Ge: town papers, and that I attribute the more pointed attack against me, partly to the well-grounded suspicion Mr E: entertains, that he is indebted for the letter he recieved from Mr Jefferson, to an opinion I might have given you of him; an opinion

which he has found equally entertained by my Collegues, and to which all the Proprietors with whom I have conversed, will subscribe: and partly to my having engaged Dermott last Spring, in consequence of a letter from him, informing us that his Brothers would leave him, and wishing us if any one offered, that he might be engaged. I had never seen Dermott before, and have had litde or no communication with him since. By the Commissioners, he has never once been consulted on any subject whatever. That he is better qualifyed than anyone he has yet had under him, I have no doubt: and Mr E: has himself often mentioned him, as one of the best calculators he had ever met with. Notwithstanding this, there were circumstances in his character which would ever have rendered him in my opinion unfit to have been at the head of the department: and that we had no such prepossession in his favor as is represented, appears from our not making the smallest opposition to his dismission. I am with the greatest respect Your Affecte Serv:

Dd Stuart.

